WRENCH HEAD
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “a third-jaw arcuate convex contact surfaces” in claim 1, should read, “third-jaw arcuate convex contact surfaces”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-12, 14, 16, and 18-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-18, 20, 22, 27, and 34-36 of copending Application No. 16659944 (reference application).  Specifically, claims 1, 15, 17, and 34 of the reference application teach all of the limitations of claim 1 in the instant application except, wherein the second first-jaw arcuate convex contact surface (111B) is between the first-jaw arcuate convex contact surface (111A) and the third first-jaw arcuate convex contact surface (111C).  Because the reference application claims first, second, and third first-jaw arcuate convex contact surfaces comprised on the first jaw, it is obvious that one of the surfaces are located between the other two.  The identification of which of the first, second, and third first-jaw arcuate convex contact surfaces are which, in claim 1 are arbitrary. 
Claims 1-4, 10-12, 14, 16, and 18-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-18, 20, 22, 27, and 34-36 of copending Application No. 16659949 (reference application).  Specifically, claims 1 and 11 of the reference application teach all of the limitations of claim 1 in the instant application except, wherein the second first-jaw arcuate convex contact surface (111B) is between the first-jaw arcuate convex contact surface (111A) and the third first-jaw arcuate convex contact surface (111C).  Because the reference application claims first, second, and third first-jaw arcuate convex contact surfaces comprised on the first jaw, it is obvious that one of the surfaces are located between the other two.  The identification of which of the first, second, and third first-jaw arcuate convex contact surfaces are which, in claim 1 are arbitrary. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-4, 10-12, 14, 16, and 18-28 of the instant application would be allowable if terminal disclaimers were filed to overcome the provisional rejections under double patenting as described above.
The following is an examiner’s statement of reasons for allowance: The closest identifiable art, Buchanan (WO 0058057) teaches a wrench head, a working axis, first, second, and third jaws with arcuate contact surfaces, a virtual circle perpendicular to the contact surfaces and has a single point of contact with each of the contact surfaces.  Buchanan does not teach wherein the second jaw has an arcuate contact surface and a planar contact surface, wherein the virtual circle intersects the second-jaw planar contact surface at only two points.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (US 20060266164) teaches a jaw with a planar and arcuate contact surface (Fig. 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723